                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 UNITED STATES OF AMERICA                         ) Case No.: 1:19-cr-65
                                                  )
 v.                                               ) District Judge Curtis L. Collier
                                                  )
 BRANDON CANNON                                   ) Magistrate Judge Christopher H. Steger

                                             ORDER

         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 40)

recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

Count Three of the three count Indictment; (2) accept Defendant’s guilty plea to Count Three of

the three count Indictment; (3) adjudicate Defendant guilty of possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1); and (4) order that Defendant remain in

custody until further order of this Court or sentencing in this matter.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report

and recommendation (Doc. 40) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea to Count Three of the three count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count Three of the three count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of possession of a firearm by a convicted felon

         in violation of 18 U.S.C. § 922(g)(1);

      4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

         this matter; and
5. A decision on whether to accept the plea agreement is DEFERRED until sentencing in

   this matter, which is scheduled to take place on February 26, 2020, at 2:00 p.m. before

   the undersigned.



SO ORDERED.

ENTER:


                                       /s/
                                       CURTIS L. COLLIER
                                       UNITED STATES DISTRICT JUDGE




                                         2
